DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 6, 2021 is acknowledged.  Claims 1-6 and 8-21 are pending in the application.  Claims 7 has been cancelled. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, and 15-20 include characteristics, such as the ratio of ethanol insoluble fraction to the ethanol soluble fraction, crystallinity, length, width, and the length to width ratio of the fibers.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore,  102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Claims 1-3, 6, 10-12, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy et al. EP 2038400 (hereinafter “Murphy”).
With respect to claims 1, 15, and 16, Murphy teaches a hydroalcoholic fat emulsion comprising alcohol, water, thickener/carbohydrate (plant-derived texturizer in the form of fibers), and 8% fat by weight.  The thickener/carbohydrate (plant-derived texturizer in the form of fibers) may be gellan gum (obtained from water lilies), guar gum (obtained from Cyamopsis tetragonolobus-leguminous plant), locust bean gum (extracted from seeds of the carob tree-leguminous plant), kappa, iota, or lambda carrageenans (extracted from algae), or pectins (found in fruits and vegetables) (paragraphs [0001], [0002], [0037], [0042], [0043], and [0051]; and Table 13, P8).
Murphy does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the thickener/carbohydrate (plant-derived texturizer in the form of fibers) (claims 1, 15, and 16) or the crystallinity (claim 1) of the thickener/carbohydrate (fibers).  Absent any clear and convincing evidence to the contrary, the ratio of ethanol insoluble fraction to the ethanol soluble fraction and crystallinity would naturally occur in the plant-derived texturizer, and the thickener/carbohydrate as shown in Murphy appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, the carbohydrate may be hydrated in  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 2, Murphy teaches the emulsion comprises 0.25% thickener (paragraphs [0037], [0042], [0043] and [0051]; and P8, Table 13).
With respect to claim 3, Murphy teaches the thickener/carbohydrate (plant-derived texturizer in the form of fibers) may be guar gum (obtained from Cyamopsis tetragonolobus-leguminous plant), locust bean gum (extracted from seeds of the carob tree-leguminous plant), kappa, iota, or lambda carrageenans (extracted from algae), or pectins (found in fruits and vegetables) (paragraphs [0037], [0042], and [0043]).
Regarding claim 6, Murphy teaches the alcohol is in an amount of 17 vol% (P8, Table 13).
With respect to claims 10-12, Murphy 
Regarding claims 17-20, Murphy does not expressly disclose the length (claim 19), width (claim 20), and length to width ratio (claims 17 and 18) of the fibers.  Absent any clear and convincing evidence to the contrary, the length, width, and length to width ratio of the fibers would naturally occur in the plant-derived texturizer, and the thickener/carbohydrate as shown in Murphy appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length, width, and length to width ratio of the fibers since Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]), and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
With respect to claim 21, Murphy teaches the emulsion further comprises an emulsifier, and examples of these emulsifiers include glycerol monostearate, sodium stearyl lactylate, calcium stearyl lactylate, sucrose esters, polysorbate, sorbitans, mono and diglycerides of fatty acids or derivatives, lecithin or modified lecithins, polyglycerol esters (paragraph [0043]; and P8, Table 13).

Claims 1-3, 6, 10-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation).
With respect to claims 1, 15, and 16, Tsujiwaki teaches an emulsion comprising water, alcohol, edible fats and oils, and a stabilizer (plant-derived texturizer in the form of fibers) such as locust bean gum (extracted from seeds of the carob tree-leguminous plant), guar gum (obtained from Cyamopsis tetragonolobus-
Tsujiwaki does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the stabilizers (plant-derived texturizer in the form of fibers) (claims 1, 15, and 16) or the crystallinity (claim 1) of the stabilizers.  Absent any clear and convincing evidence to the contrary, the ratio of ethanol insoluble fraction to the ethanol soluble fraction and crystallinity would naturally occur in the plant-derived texturizer, and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 2 and 3, Example 1 teaches the emulsion includes .2% (400 g/200 kg total) locust bean gum (fiber extracted from seeds of the carob tree-leguminous plant), .1% (200 g/200 kg total) guar gum (fiber obtained from Cyamopsis tetragonolobus-
With respect to claim 6, Tsujiwaki teaches the alcohol concentration of 15% (for umeshu) by volume in Example 1 (P3, top).
Regarding claims 10-12, Tsujiwaki teaches alcoholic beverages comprising the emulsion.  The creamy, alcoholic composition may include liqueurs, whiskey, brandy, rum, shochu, and sake and in Example 1, the composition comprises umeshu (plum wine/spirit) (P1; and P2, bottom – P3, top).
With respect to claim 13, Tsujiwaki teaches preparing the emulsion by adding locust bean gum, guar gum, and carrageenan to water and mixing to prepare an aqueous phase (providing a first mixture by mixing in water the plant-derived texturizer, the plant derived texturizer comprising a plurality of fibers), stirring the aqueous phase with a homomixer (dispersing the first mixture with a shearing device to obtain a first sheared mixture), adding sugar and the oil phase comprising hardened palm kernel oil (fat), glycerin fatty acid ester (emulsifier), and lecithin (emulsifier) to the aqueous phase (adding sugar, fat, and an emulsifier to the first sheared mixture to obtain a second mixture) and homogenizing (dispersing the second mixture with a shearing device to obtain a second sheared mixture), and adding the alcohol (adding the alcohol to the second sheared mixture to obtain a hydroalcoholic emulsion (P2, bottom - P3, top).
Tsujiwaki does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the stabilizers (plant-derived texturizer in the form of fibers).  Absent any clear and convincing evidence to the contrary, the ratio of ethanol insoluble fraction to the ethanol soluble fraction would naturally occur in the plant-derived texturizer, and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Tsujiwaki  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 17-20, Tsujiwaki does not expressly disclose the length (claim 19), width (claim 20), and length to width ratio (claims 17 and 18) of the fibers.  Absent any clear and convincing evidence to the contrary, the length, width, and length to width ratio of the fibers would naturally occur in the plant-derived texturizer, and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length, width, and length to width ratio of the fibers since Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture (P3, top), and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
With respect to claim 21, Tsujiwaki teaches the emulsion may include an emulsifier such as glycerin fatty acid ester (monoglyceride), phospholipid, sucrose fatty acid ester, or other edible emulsifiers individually or in combination (P2, middle, and P3 top).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. EP 2038400 (hereinafter “Murphy”) as applied to claim 1 above.
With respect to claims 8 and 9, Murphy teaches the emulsion has a viscosity of between 5 mPa.s and 65 mPa.s and a pH of 3-10 since Murphy discloses the emulsion prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) as applied to claim 1 above.
Regarding claim 8, Tsujiwaki does not expressly disclose the viscosity of the emulsion.  As the viscosity of the emulsion is a variable that can be modified by adjusting the amount of stabilizer in the emulsion to obtain a good and stable emulsion (Tsujiwakie-P2, middle), and Tsujiwaki discloses using 0.05-5% stabilizer in the emulsion, which falls within the presently claimed range (claim 2- between 0.001% and 10%), the viscosity of the emulsion would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity in the emulsion of Tsujiwaki through routine experimentation to obtain a good and stable emulsion.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) as applied to claims 1 and 13 above, and in further view of Kikuchi et al. JP 2006-223189 (hereinafter “Kikuchi”) (refer to the corresponding machine translation).
Regarding claims 4, 5, and 14, Tsujiwaki does not expressly disclose the stabilizer comprises citrus fibers.
Kikuchi discloses alcoholic beverages comprising alcohol and a food improving agent including component(s) such as plant fibers from tangerine pulp (citrus fibers), and/or polysaccharides such as carrageenan.  The food improving agent comprises 10-99% of cassia gum (1-90% of plant fibers) and the alcoholic beverage comprises 0.01-50% by weight of the improving agent (Abstract; and paragraphs [0001], [0012], [0013], [0014], [0016], [0024]-[0026], [0032], [0038], [0040], [0050], [0053], and [0064]). 
Based upon the fact that Tsujiwaki and Kikuchi similarly teach alcoholic beverages comprising similar ingredients, Kikuchi discloses the food improver, which includes plant fibers can be used for a wide range of foods in order to improve the properties and functions of various foods (such as stability, paste, texture improvement, physical property improvement, emulsification, softening, dispersion, etc.), and the improver can be used to improve the clarification of alcoholic beverages (paragraphs [0012], [0013], [0015]-[0017], and [0026]), and Tsujiwaki discloses the stabilizer is not Kikuchi, to select citrus fibers in Tsujiwaki based in its suitability for its intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed August 6, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P5). 
Applicant’s arguments with respect to Murphy and Tsujiwaki have been fully considered, but they are unpersuasive (P5-P9).
Applicant argues Murphy is silent with respect to describing or suggesting any degree of crystallinity in any fiber mentioned therein.  Moreover, Murphy fails to recognize that the crystallinity of any fiber mentioned therein can or should be varied to achieve any desirable effect.  An acceptable crystallinity range developed in the instant application-and neither described nor suggested in Murphy-is not a trivial feature and 
Examiner disagrees.  As discussed above, Murphy and Tsujiwaki do not expressly disclose the crystallinity of the fibers.  Absent any clear and convincing evidence to the contrary, the crystallinity would naturally occur in the plant-derived texturizer, and the thickener/carbohydrate as shown in Murphy and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Murphy also teaches the type of carbohydrate (fibers) chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  Further, Tsujiwaki teaches the presence of the emulsion stabilizer (fibers) helps to suppress the growth of ice crystals to give a soft texture that was very good (P3, top).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793 
/LIEN T TRAN/Primary Examiner, Art Unit 1793